     Case 2:18-cv-01323-JAD-VCF Document 40 Filed 04/26/19 Page 1 of 3



 1    WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
      DON SPRINGMEYER, ESQ.
 2    Nevada Bar No. 1021
      DANIEL BRAVO, ESQ.
 3    Nevada Bar No. 13078
      3556 E. Russell Road, Second Floor
 4    Las Vegas, Nevada 89120
      (702) 341-5200 / Fax: (702) 341-5300
 5    dspringmeyer@wrslawyers.com
      dbravo@wrslawyers.com
 6
      (Additional Counsel on Signature Page)
 7
      Attorneys for Plaintiff
 8

 9

10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12    JAMIE PETTY,                                         Case No.: 2:18-cv-01323-JAD-VCF
13                   Plaintiff,
                                                           STIPULATION AND ORDER
14           vs.                                           DISMISSING ACTION WITHOUT
                                                           PREJUDICE
15    STEPHEN WILL ASHCROFT and ROBERT
      CAPUTO,                                                    ECF Nos. 19, 37, 40
16
                     Defendants.
17

18
             IT IS HEREBY STIPULATED by and between the parties, Plaintiff, Jamie Petty, and
19
     Defendants, Stephen Will Ashcroft and Robert Caputo, by and through their undersigned counsel
20
     of record, that the above-captioned action shall be dismissed, without prejudice.
21
             IT IS HEREBY FURTHER STIPULATED that the parties reserve their right to seek
22
     attorneys’ fees and costs related to the above-captioned action in the event Plaintiff refiles the
23
     claims in a new or existing action at a later date.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                       1
     Case 2:18-cv-01323-JAD-VCF Document 40 Filed 04/26/19 Page 2 of 3



 1   RESPECTFULLY SUBMITTED,
 2   DATED this 26th day of April, 2019
 3
     WOLF, RIFKIN, SHAPIRO,                            HOLLAND & HART LLP
 4   SCHULMAN & RABKIN, LLP
     By: /s/ Don Springmeyer, Esq.                     By: /s/ David J. Freeman, Esq.
 5   Don Springmeyer, Esq.                             Bryce K. Kunimoto, Esq. (SBN 7781)
     Nevada Bar No. 1021                               Robert J. Cassity, Esq. (SBN 9779)
 6   Daniel Bravo, Esq.                                David J. Freeman, Esq. (SBN 10045)
     Nevada Bar No. 13078
 7   WOLF, RIFKIN, SHAPIRO,                            HOLLAND & HART LLP
     SCHULMAN & RABKIN, LLP                            9555 Hillwood Drive, 2nd Floor
 8   3556 E. Russell Road, Second Floor                Las Vegas, Nevada 89134
     Las Vegas, Nevada 89120                           (702) 222-2542 / Fax: (702) 669-4650
 9   (702) 341-5200 / Fax: (702) 341-5300              bkunimoto@hollandhart.com
     dspringmeyer@wrslawyers.com                       bcassity@hollandhart.com
10   dbravo@wrslawyers.com                             dfreeman@hollandhart.com
11   Warren T. Burns, Esq. (Pro Hac Vice)              Attorneys for Defendants
     LeElle Krompass, Esq. (Pro Hac Vice)
12   Mallory Biblo, Esq. (Pro Hac Vice)
     BURNS CHAREST LLP
13   5900 Jackson Street, Suite 500
     Dallas, Texas 75202
14   Telephone: (469) 904-4550
     Facsimile: (469) 444-5002
15   wburns@burnscharest.com
     lkrompass@burnscharest.com
16   mbiblo@burnscharest.com
17   Korey A. Nelson, Esq. (Pro Hac Vice)
     BURNS CHAREST LLP
18   365 Canal Street, Suite 1170
     New Orleans, Louisiana 70130
19   Telephone: (504) 799-2845
     Facsimile: (504) 881-1765
20   knelson@burnscharest.com
21   Attorneys for Plaintiff
                                          ORDER
22

23          Based on the parties' stipulation [ECF No. 40] and good cause appearing, IT IS
     HEREBY ORDERED that THIS ACTION IS DISMISSED                with prejudice, each side to bear
                                                    IT IS SO ORDERED.
24   its own fees and costs. All pending motions [ECF Nos. 19, 37] are DENIED as moot. The
     Clerk of Court is directed to CLOSE THIS CASE.
25
                                                    _______________________________________
                                                     _________________________________
                                                    UNITED        ____
                                                             STATES  _____
                                                                     __
                                                                     ____ _____________ COURT JUDGE
                                                                          DISTRICT
26
                                                     U.S. District Judg
                                                                     ddgge Jenn
                                                                   Judge       nifer
                                                                           Jenniferer A
                                                                                      A. Dorsey
27                                                   Dated: April  30,  2019
                                                    DATED: _______________________________
28

                                                  2
